DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the instant application and are examined on the merits herein.

Priority
The instant application claims priority to U.S. Provisional Application no. 62/959,691 filed on 01/10/2020. All claims receive priority to the prior-filed application, 01/10/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 320 (para. 0035 line 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The elongate cylindrical region is referred to by an incorrect reference number (para. 0027 line 10).
The blade assembly is referred to by an incorrect reference number (para. 0031 line 6).  
Appropriate correction is required.

Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 recites the limitation "wherein decoupling the cannula from the handle includes by depressing" in lines 1-2. This limitation should read "wherein decoupling the cannula from the handle includes depressing". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification of the application does not support the orientation of the palm rest of the grippable handle as being oriented parallel to the blade. The specification in para. 0028, in reference to Fig. 4, discloses a first distal portion 30 of the handle 12 that is oriented co-axially with the blade assembly 20 and a proximal portion 60 of the handle 12 that is angled between 5-30 or 150 degrees from the axis of the first distal portion 30. It is further disclosed that the proximal portion 60 is configured and shaped to rest in the palm of a surgeon. In reference to another handle embodiment of Fig. 14, the specification in para. 0033 discloses a first distal portion 330 of the handle 312 that is oriented co-axially with the blade assembly and a proximal portion 360 of the handle 312 that is angled 90 degrees from the axis of the first distal portion 330. It is again disclosed that the proximal portion 360 is configured and shaped to rest in the palm of a surgeon. Neither of these embodiments can be considered to provide a palm rest oriented parallel to the blade, because the palm rest is disclosed to be angled from 5-150 degrees from the axis of the blade subassembly. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a stiffness sufficient to resist movement of the obturator" in line 2. This limitation is considered unclear in that one of ordinary skill in the art would not understand the degree of movement resistance required by the claim. In light of the specification (para. 0027), the examiner is understanding the limitation to mean that the spring has a stiffness sufficient to resist retraction of the obturator upon incidental contact with the obturator assembly. 
Claim 10 recites the limitation "a solid blade" in line 9. This limitation is considered unclear, because the term “solid blade” is not known in the art and is not defined in the applicant’s specification; therefore, one of ordinary skill in the art would be unsure as to what the term “solid blade” is meant to encompass. The examiner is providing the term it’s plain meaning and is treating the term to mean “of solid construction, not interrupted by a break or opening”.
Claim 11 is rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. no. US/2019/0290326 A1 to Zhu (PTO-892) in view of Foreign Patent doc. WO/2009/010076 A1 to Cremer (PTO-892) and U.S. P.G. Pub. no. US/2009/0270896 A1 to Sullivan (PTO-892).
Regarding claim 1, Zhu discloses a device to access interior body regions (1000 trocar) comprising: a grippable handle (390 handle); a cannula (100 cannula) extending from a distal end of the grippable handle (para. 0050 lines 1-3; 111 proximal cannula end connected with 333 handle under-surface), the cannula (100 cannula) having a proximal end (111 proximal end) and a distal end (132 cannula distal end); a retractable obturator (270 retractable obturator with 280 protector-shield) disposed within the cannula (100 cannula) and extending prominently of the distal end of the cannula (206 distal obturator end extending from 132 distal end of cannula), the obturator (270 retractable obturator with 280 protector-shield) being spring-biased (70 spring) away from the proximal end of the cannula (para. 0058 lines 34-45; 111 proximal cannula end) and having an axially-extending lateral slot (293 transverse groove) that is open at a distal end of the obturator (290 obturator distal end); and an arrow-headed blade received (220 blade) within the slot of the obturator (Fig. 13, 220 blade passing through 293 lateral slot), the blade (220 blade) being exposed when the obturator (270 retractable obturator) is urged toward the proximal end of the cannula (para. 0067 lines 11-26; 111 proximal cannula end), the blade (220 blade) having a tip with an acute angle (para. 0052 lines 1-3).
Zhu differs from the instantly claimed invention in that Zhu fails to disclose the blade having a tip with an edge-to-edge angle in a range of approximately 30 degrees to approximately 50 degrees and the blade having a Rockwell hardness in a range of approximately 50 to approximately 55.  
Cremer teaches a blade (3 blade portion) having a tip (4a-b tip edges) with an edge-to-edge angle in a range of approximately 30 degrees to approximately 50 degrees (pg. 3 lines 5-6).
Cremer is considered to be analogous to the instantly claimed invention in that Cremer teaches a trocar. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the blade of Zhu to have a tip with an angle between 30-50 degrees as taught by Cremer, because Cremer teaches that providing a flattened blade-shaped tip better penetrates tissue (see pg. 2 lines 10-12). 
Sullivan teaches a blade (411 distal cutting mechanism tip) having a Rockwell hardness in a range of approximately 50 to approximately 55 (para. 0111 lines 19-24).
Sullivan is considered to be analogous to the instantly claimed invention in that Sullivan teaches an apparatus for cutting tissue subcutaneously. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the blade of Zhu to have a Rockwell hardness of 50 as taught by Sullivan, because Sullivan teaches that this creates a much sharper edge (see para. 0111 lines 19-24).
Regarding claim 3, Zhu discloses that the grippable handle (390 handle) is positioned such that a palm rest of the grippable handle (221 top wall/ 391 top wall of 390 handle) is oriented parallel to the blade (220 blade latitudinal axis on the same latitudinal axis as 221 or 391 palm rest of 390 handle).  
Regarding claim 4, Zhu discloses that the obturator (270 retractable obturator) is spring-biased by a coil spring (para. 0058 lines 34-45; 70 spring); however, Zhu differs from the instantly claimed invention in that Zhu fails to disclose the spring having a stiffness sufficient to prevent incidental retraction.
It would be considered obvious to one of ordinary skill in the art before the effective filing date of the instant application to choose a stiffness for the spring of Zhu that maintains the obturator covering of the trocar to prevent accidental retraction and accidental needle stick, especially in a medical practice.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Cremer, and Sullivan as applied to claim 1 above, and further in view of Foreign Patent no. EP/205040 B1 to Wenchell (PTO-892).
The combined teachings of Zhu, Cremer, and Sullivan are explained in the rejection of claim 1 above. 
Regarding claim 2, the combined teachings of Zhu, Cremer, and Sullivan differ from the instantly claimed invention in that they fail to disclose that the tip of the arrow-headed blade includes an approximately 20-degree taper along an edge of the tip.  
Wenchell teaches a trocar (10 trocar) wherein the tip (154 peripheral cutting edges) of the arrow-headed blade (110 blade) includes an approximately 20-degree taper along an edge of the tip (para. 0017 lines 37-40; 154 peripheral cutting edges).   
Wenchell is considered to be analogous to the instantly claimed invention in that Wenchell discloses a trocar with a thin blade. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the tip of the blade of Zhu, Cremer, and Sullivan to comprise a taper along its edge as taught by Wenchell, because Wenchell teaches that the cutting edges of the blade provide benefits in reducing penetration and drag through tissues (see para. 0018 lines 58 and 1-7). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Cremer, and Sullivan as applied to claim 1 above, and further in view of Foreign Patent no. EP/2768409 A1 to Fischvogt (PTO-892).
The combined teachings of Zhu, Cremer, and Sullivan are explained in the rejection of claim 1 above. 
Regarding claims 5-7, Zhu discloses a blade subassembly (320 and 330 blade subassembly) disposed at the distal end of the grippable handle (390 handle), the blade subassembly (320 and 330 blade subassembly) including a shoulder (316 shoulder) against which the obturator (270 obturator) is spring biased (para. 0058 lines 35-45; 70 spring); however, the combined teachings of Zhu, Cremer, and Sullivan differ from the instantly claimed invention in that they fail to disclose a hub secured to the cannula and selectively securable to the blade subassembly, the blade subassembly including a cantilevered release member at a proximal end thereof, including a cannula/hub release button, a raised ridge spaced distally from cannula/hub release button further including a chamfered surface along a distal end of the raised ridge, and a slot that is sized to receive a complementary locking lip on an interior of the hub, the arcuate slot disposed between the raised ridge and the cannula/hub release button.  
Fischvogt teaches a hub (110 cover) secured to a cannula (para. 0041 lines 1-3; 100 cannula) and selectively securable to a handle (para. 0041 lines 9-12; 12 handle), the handle (12 handle) including a cantilevered release member (19 and 27 release member parts), including a cannula/hub release button (27 release button), a raised ridge spaced distally from cannula/hub release button (Fig. 1, distal considered closer towards 100 cannula; 19 raised ridge at distal end of cantilevered release member) further including a chamfered surface along a distal end of the raised ridge (Fig. 1 showing 19 raised ridge with an angled edge along the side closer to 100 cannula), and a slot (slot considered dip between 27 release button and 19 raised ridge) that is sized to receive a complementary locking lip (127 engagement portion) on an interior of the hub (Fig. 10, locking lip of 127 engagement portion shown in interior in cross sectional view of 110 cover), the arcuate slot disposed between the raised ridge and the cannula/hub release button (slot considered dip between 27 release button and 19 raised ridge).
Fischvogt is considered to be analogous to the instantly claimed invention in that Fischvogt teaches a retractable trocar assembly. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the cannula and blade subassembly of Zhu, Cremer, and Sullivan to comprise a hub and a release member, respectively, as taught by Fischvogt, because Fischvogt teaches that a release member and a hub allows a user to selectively lock and unlock an obturator and cannula (see para. 0041 lines 9-12). 


    PNG
    media_image1.png
    690
    622
    media_image1.png
    Greyscale

Fig. 11-12 of Kiev.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 9,743,953 to Kiev (IDS dated 01/08/2021) in view of Foreign Patent doc. WO/2009/010076 A1 to Cremer (PTO-892) and U.S. P.G. Pub. no. US/2009/0270896 A1 to Sullivan (PTO-892).
Regarding claim 8, Kiev discloses a method of inserting a tube into a bodily orifice (col. 1 lines 14-17), comprising: urging, against skin to be penetrated (col. 12 lines 38-40), a distal end of a device (900 device) including grippable handle (1002 handle); a cannula (906 cannula) extending from a distal end (as seen in Fig. 12 above) of the grippable handle (1002 handle), the cannula (906 cannula) having a proximal end (as seen in Fig. 12 above- in contact with 1008 distal end of 1002 handle) and a distal end (as seen in Fig. 12 above- near the 1010 bottom end of 904 obturator); a retractable obturator (as seen in Fig. 12 above- 904 obturator) disposed within the cannula (as seen in Fig. 12 above- 1016 middle end of 904 obturator within 906 cannula) and extending prominently of the distal end of the cannula (as seen in Fig. 12 above- 1010 bottom end of 904 obturator extending from distal end of 906 cannula), the obturator (904 obturator) being spring-biased away (1106 spring) from the proximal end (as seen in Fig. 12 above- proximal end of 906 cannula in contact with 1008 distal end of 1002 handle) of the cannula (Fig. 11 showing obturator being pressed towards distal end of 900 device, 906 cannula) and having an axially-extending lateral slot (lateral slot shown in Fig. 9) that is open at a distal end of the obturator (904 obturator); and an arrow-headed blade (1112 blade assembly) received within the slot of the obturator (1112 blade assembly within 1010 obturator), the blade (1112 blade assembly) being exposed when the obturator (1010 obturator) is urged toward the proximal end of the cannula (Fig. 11-12 showing 1112 blade assembly being exposed as 904 obturator moved to the proximal end; as seen in Fig. 12 above- proximal end of 906 cannula in contact with 1008 distal end of 1002 handle), using a force that exceeds a restoring force of the spring-biased obturator (1106 spring) until the obturator (1010 obturator) retracts sufficiently to expose the blade (col. 12 lines 40-46), thereby forming an incision through the skin (col. 12 lines 46-48); continuing to urge the device though the skin and subcutaneous tissue, thereby dissecting the tissue, until a location where a tube is to be inserted is reached (col. 12 lines 53-62); de-coupling the cannula (906 cannula) from the handle (col. 13 lines 9-11 by withdrawing 904 obturator, 906 cannula is decoupled from 1002 handle of 904 obturator); pulling the grippable handle (1002 handle) in a direction away from the cannula (906 cannula) and withdrawing the device (col. 13 lines 9-11), leaving the cannula (906 cannula) in the formed opening through the skin and subcutaneous tissue; and inserting a tube through the cannula (col. 13 lines 11-13; 906 cannula).  
Kiev differs from the instantly claimed invention in that Kiev fails to disclose the blade having a tip with an edge-to-edge angle in a range of approximately 30 degrees to approximately 50 degrees and the blade having a Rockwell hardness in a range of approximately 50 to approximately 55.
Cremer teaches a blade (3 blade portion) having a tip (4a-b tip edges) with an edge-to-edge angle in a range of approximately 30 degrees to approximately 50 degrees (pg. 3 lines 5-6).
Cremer is considered to be analogous to the instantly claimed invention in that Cremer teaches a trocar. One of ordinary skill in the art would have been motivated to modify the blade of Kiev to have a tip with an angle between 30-50 degrees as taught by Cremer, because Cremer teaches that providing a flattened blade-shaped tip better penetrates tissue (see pg. 2 lines 10-12). 
Sullivan teaches a blade (411 distal cutting mechanism tip) having a Rockwell hardness in a range of approximately 50 to approximately 55 (para. 0111 lines 19-24).
Sullivan is considered to be analogous to the instantly claimed invention in that Sullivan teaches an apparatus for cutting tissue subcutaneously. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the blade of Kiev to have a Rockwell hardness of 50 as taught by Sullivan, because Sullivan teaches that this creates a much sharper edge (see para. 0111 lines 19-24).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kiev, Cremer, and Sullivan as applied to claim 8 above, and further in view of Foreign Patent no. EP/2768409 A1 to Fischvogt (PTO-892).
The combined teachings of Kiev, Cremer, and Sullivan are explained in the rejection of claim 8 above. 
Regarding claim 8, Kiev discloses a blade subassembly (col. 11 lines 60-64; 1008 distal end of 1002 handle and 1108 blade tube) selectively secured to the cannula (906 cannula) by a hub (1116 hub) at the distal end of the grippable handle (col. 11 lines 17-23); however, the combined teachings of Kiev, Cremer, and Sullivan differ from the instantly claimed invention in that they fail to teach that decoupling the cannula from the handle includes by depressing a cannula/hub release button of a blade subassembly, the cannula/hub release button disposed on a cantilevered release member of the blade subassembly, the hub including a locking lip on an interior thereof that is selectively received in a complementary slot of the cantilevered release member distally of the cannula/hub release button and proximally of a raised ridge, the locking lip of the hub clearing the raised ridge upon depression of the cannula/hub release button.   
Fischvogt teaches a trocar system (10 trocar) in which locking/unlocking a cannula (110 cover of 100 cannula) from a handle (12 handle) includes by depressing a cannula/hub release button (27 release button), the cannula/hub release button (27 release button) disposed on a cantilevered release member (19 and 27 member parts), a hub (110 cover) including a locking lip (127 engagement portion) on an interior thereof (Fig. 10, locking lip of 127 engagement portion shown in interior in cross sectional view of 110 cover) that is selectively received in a complementary slot of the cantilevered release member (slot considered dip between 27 release button and 19 raised ridge) distally of the cannula/hub release button (Fig. 1, distal considered closer towards 100 cannula; 27 release button) and proximally of a raised ridge (Fig. 1, proximal considered further from 100 cannula; 19 raised ridge), the locking lip of the hub (110 cover) clearing the raised ridge (19 raised ridge) upon depression of the cannula/hub release button (para. 0041 lines 9-12; 27 release button). 
Fischvogt is considered to be analogous to the instantly claimed invention in that Fischvogt teaches a retractable trocar assembly. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the blade subassembly and cannula in the de-coupling step of Kiev to comprise a release member and a locking lip, respectively, as taught by Fischvogt, because Fischvogt teaches that a release member and a hub allows a user to selectively lock and unlock an obturator and cannula (see para. 0041 lines 9-12).


    PNG
    media_image2.png
    750
    554
    media_image2.png
    Greyscale

Fig. 4 of Zhu.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. no. US/2019/0290326 A1 to Zhu (PTO-892) in view of Foreign Patent doc. WO/2009/010076 A1 to Cremer (PTO-892).
Zhu discloses a device to access interior body regions (1000 trocar) comprising: a grippable handle (390 handle); a cannula (100 cannula) extending from a distal end of the grippable handle (para. 0050 lines 1-3; 111 proximal cannula end connected with 333 handle under-surface), the cannula (100 cannula) having a proximal end (111 proximal end) and a distal end (132 cannula distal end); a retractable obturator (270 retractable obturator with 280 protector-shield) disposed within the cannula (100 cannula) and extending prominently of the distal end of the cannula (206 distal obturator end extending from 132 distal end of cannula), the obturator (270 retractable obturator with 280 protector-shield) being spring-biased (70 spring) away from the proximal end of the cannula (para. 0058 lines 34-45; 111 proximal cannula end) and having an axially-extending lateral slot (293 transverse groove) that is open at a distal end of the obturator (290 obturator distal end); and a solid blade received (as seen in Fig. 4 above- 1010 front portion of 220 blade) within the slot of the obturator (Fig. 13, as seen in Fig. 4 above- 1010 front portion of 220 blade passing through 293 lateral slot), the blade (as seen in Fig. 4 above- 1010 front portion of 220 blade) being exposed when the obturator (270 retractable obturator) is urged toward the proximal end of the cannula (para. 0067 lines 11-26; 111 proximal cannula end), the blade (as seen in Fig. 4 above- 1010 front portion of 220 blade) having a tip with an acute angle (para. 0052 lines 1-3).
Zhu differs from the instantly claimed invention in that Zhu fails to disclose the blade having a tip with an edge-to-edge angle in a range of approximately 30 degrees to 50 degrees.
Cremer teaches a blade (3 blade portion) having a tip (4a-b tip edges) with an edge-to-edge angle in a range of approximately 30 degrees to approximately 50 degrees (pg. 3 lines 5-6).
Cremer is considered to be analogous to the instantly claimed invention in that Cremer teaches a trocar. One of ordinary skill in the art would have been motivated to modify the blade of Zhu to have a tip with an angle between 30-50 degrees as taught by Cremer, because Cremer teaches that providing a flattened blade-shaped tip better penetrates tissue (see pg. 2 lines 10-12). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Cremer as applied to claim 10 above, and further in view of U.S. P.G. Pub. no. US/2009/0270896 A1 to Sullivan (PTO-892).
The combined teachings of Zhu and Cremer are explained in the rejection of claim 10 above. 
Regarding claim 11, the combined teachings of Zhu and Cremer differ from the instantly claimed invention in that they fail to teach the blade having a Rockwell hardness in a range of approximately 50 to approximately 55.  
Sullivan teaches a blade (411 distal cutting mechanism tip) having a Rockwell hardness in a range of approximately 50 to approximately 55 (para. 0111 lines 19-24).
Sullivan is considered to be analogous to the instantly claimed invention in that Sullivan teaches an apparatus for cutting tissue subcutaneously. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the blade of Zhu and Cremer to have a Rockwell hardness of 50 as taught by Sullivan, because Sullivan teaches that this creates a much sharper edge (see para. 0111 lines 19-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781